NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT



MICHAEL J. JACKSON,              )
DOC #H23792,                     )
                                 )
           Appellant,            )
                                 )
v.                               )                Case No. 2D17-5039
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed October 24, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; James A. Yancey,
Judge.

Michael J. Jackson, pro se.


PER CURIAM.

              We treat Michael J. Jackson's appeal from an order denying his motion to

modify the financial conditions of his probation as a petition for writ of certiorari, see

Wesner v. State, 843 So. 2d 1039, 1040 (Fla. 2d DCA 2003) (recognizing that an order

denying a motion to modify probation is not appealable but may be subject to review

under our certiorari jurisdiction), and we dismiss the petition, see Spaulding v. State, 93

So. 3d 473, 476 (Fla. 2d DCA 2012) (recognizing that certiorari review of orders denying
a motion to modify sentence is limited to errors in jurisdiction, clear violations of due

process, and application of the wrong law).

              Dismissed.



BLACK, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                            -2-